GOSHORN, Judge.
In this Anders appeal,1 minor cost issues were raised by the appellate public defender. The community control order and probation order imposed in this case each assessed appellant $100 pursuant to section 893.16, Florida Statutes (1995), for the county drug abuse trust fund. As this is a discretionary cost, appellant should have been given notice and an opportunity to be heard. The record shows that this cost was not specifically mentioned at sentencing. The court only informed appellant that costs would be imposed in the amount of $355, without separating the mandatory from the discretionary costs. This cost must therefore be stricken. See Williams v. State, 580 So.2d 326 (Fla. 5th DCA 1991).
The trial court also imposed a public defender hen in the amount of $150 without informing appellant of his right to contest the amount, contrary to Florida Rule of Criminal Procedure 3.720(d)(1). See Bull v. State, 548 So.2d 1103 (Fla.1989). Thus, this public defender hen must also be stricken. In ah other respects the orders of community control and probation are affirmed.
AFFIRMED IN PART; DISCRETIONARY COST AND PUBLIC DEFENDER LIEN STRICKEN.
HARRIS and GRIFFIN, JJ., concur.

. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, reh’g denied, 388 U.S. 924, 87 S.Ct. 2094, 18 L.Ed.2d 1377 (1967).